August 20, 2010


Mr. Russell S. Post
Beck Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010
Ms. Jacalyn D Scott
Wilshire & Scott, P.C.
1221 McKinney Street, Suite 3000
Houston, TX 77010

RE:   Case Number:  08-0148
      Court of Appeals Number:  14-05-00215-CV
      Trial Court Number:  2002-41615

Style:      REGAL FINANCE COMPANY, LTD. AND REGAL FINANCE COMPANY II, LTD.
      v.
      TEX STAR MOTORS, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Ed Wells         |
|   |Mr. Eugene B.        |
|   |Wilshire Jr.         |
|   |Ms. Theresa Chang    |